DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    103
    421
    media_image1.png
    Greyscale
. 
Information Disclosure Statement
It appears that applicants failed to submit IDS for their claimed invention. Though the submission of IDS is optional, but it is important for applicants to disclose the prior art, which closely pertaining to the claimed invention.  Applicants’ cooperation in this regard appreciated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over VanStockum (US 7,368,131 B2) in view of Yamada et al (Journal of Investigative Dermatology, 2013, 133, 2753-2762), Wan et al (Mol Cell Biochem, 2011, 354, 241-246), Saito et al (Pigment Cell Research, 2003, volume 16, issue 3, 261-265), Kingo et al. (Journal of Dermatological Science, 2008, 52, 39-46), Zhong et al (Mol Biosyst. 2009, November; 5(11): 1356-1360).  
For claim 1:
VanStockum teaches methods for the treating hypopigmentation of the hair and skin by administering vitamin B12 composition [col. 4, lines 16-33]. VanStockum further teaches a method of treating vitiligo and restoring pigmentation of skin in a human patient in need thereof by administering vitamin B12 compositions [see claims]. 
The differences between VanStockum and instant claims are as follows:
(i) VanStockum silent on differentiation of melanocyte stem cells. 
(ii) VanStockum silent on activator of at least one protein of the WNT signaling pathway or PAX3.
With regard to (i) of above, Yamada et al teach Wnt/beta-catenin and Kit signaling sequentially regulate melanocyte stem cell differentiation in UVB-induced epidermal pigmentation. Further teach that the UV radiation as an inducer of epidermal pigmentation that is utilized in the therapy for vitiligo comprising repetitive UVB irradiation on the dorsal skin of F1 mice of HR-1 x Hr/De caused apparent epidermal pigmentation, and it was characterized by increase in the number of melanocytes. [See abstract and Results section in page 2754]. 
It appears that Yamada et al teach UV as a inducing the melanocytes stem cell differentiation and activator of WNT signaling pathway, which can be utilized in treating vitiligo. This can interpreted as activators of WNT pathway can induce melanocyte stem cell differentiation, absent evidence to the contrary. 
With regard to (ii) of above, Wan et al teach link between PAX3 and MITF, specifically PAX3 activates MITF. Saito et al teach link between MITF-M and hypopigmentation though the WNT signaling pathway [see abstract]. Kingo et al disclose link between MITF and WNT pathway in vitiligo [see abstract]. The mRNA levels of MITF, LEF1 are low in vitiligo compared to healthy controls [see Results]. Therefore, the PAX3 is part of the WNT signaling pathway. 
For claim 2:
Zhong et al teach GSK3 inhibitor, viz., 3F8 activate WNT signaling, and also suggests 3F8 is more potent than SB216763 [see abstract] and LiCl as GSK3 inhibitor [see section Establishment of 3F8 as a GSK3 inhibitor]. 
For claim 3:
Yamada et al teach that their formulation can be applied topically [see claim 7].
For claims 4-6:
Yamada et al teach that their formulation can be applied topically and on the skin etc and does not need phototherapy. [see claims 7-10].
Based on the above, it is clear that activators of WNT pathway, such as vitamin B12, GSK3 inhibitors, including LiCl and SB216763 etc., and the proteins involved in WNT pathway, such as MITF, LEF, TYR and TRP-2 etc. It is also clear that lower expression of proteins, those involved in WNT pathway, in vitiligo. It is also clear that GSK3 inhibitors activate WNT pathway. Therefore, all the claimed elements were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
I. Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,632,117 B2 in view of Zhong et al (Mol.Biosyst., Nov 2009, 5(11), 1356-1360), Wan et al (Mol.Cell Biochem., 2011, 354, 241-246) and Kingo et al (Journal of Dermatological Sciences and Applications, 2011, 1, 25-29 ). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
For claims 1-2:
The patented claim is drawn to a method for treating a vitiligo hypopigmentation lesion in a subject by inducing differentiation of melanocyte stem cells, comprising: administering to the subject an inhibitor of GSK3B in an amount sufficient to induce differentiation of melanocyte stem cells, wherein the inhibitor is selected from lithium chloride (LiCl) and CHIR99021.
The difference is that the patented claim is silent on (i) at least one protein of WNT signaling pathway, and (ii) activation of PAX3. 
The patented claim teaches identical compound, viz., LiCl and CHIR99021 for treating the vitiligo hypopigmentation lesion, the proteins involved in the pathway are expected to be the same. Nevertheless the following prior art cure these deficiencies. 
Zhong et al teach that GSK3 inhibitors activate WNT signaling and suggested that GSK3 could be useful as new reagents and potential therapeutic candidates for GSK3 related diseases [see abstract].
Wan et al teach a link between MITF and PAX3 and teach that PAX3 activates and increases MITF expression levels [see abstract and Fig.1]. However, Kingo et al teach link between MITF and WNT pathway in vitiligo [see abstract], and further teach that mRNA levels MITF, LEF1 are low in vitiligo compared to healthy controls [see Results].
For the claims 3-6:
The patented claim teaches identical compound, viz., LiCl and CHIR99021 for treating the vitiligo hypopigmentation lesion, so, the recited limitations are expected to have in the treatment of cited patent. Nevertheless, as per the specification of patent, based on the definition or scope of treatment, it can be a topical [see lines 11-18 in column 8], and depigmented areas are hands and feet [see lines 44-48 in column 6].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07.
II. Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,983,134 B2 in view of Wan et al (Mol.Cell Biochem., 2011, 354, 241-246). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
For claim 1-2

For claims 3-6:
Patented claims further disclose that wherein said activator is administered to the subject topically, wherein the subject has a hypopigmented area resistant to phototherapy, topical steroid or calcineurin inhibitor, wherein said resistant area is located on glabrous skin, and wherein said glabrous skin is on hands or feet [see claims 3-6].
Accordingly, claims are fully anticipated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658